PER CURIAM:
William Terrence Cross appeals the district court’s order denying reconsideration *910of its previous order denying Cross’s 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. The district court’s order denying the reduction was entered on April 13, 2010. On April 19, Cross filed a motion for reconsideration of that order, which the district court denied. As the district court lacked the authority to grant reconsideration of its previous order, United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying reconsideration. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.